Title: To Alexander Hamilton from Oliver Wolcott, Junior, 2 November 1789
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Auditors Office New York Novr. 2d. 1789.
Sir
In examining the Accounts of Monsr. Le Ray de Chaumont with the United States, it appears to me to be important that the powers of the American Ministers and agents at the Court of versailles relative to procuring monies and supplies, and settling accounts on the part of the United States should be ascertained.
If these sentiments should receive your approbation, I beg leave to submit to your opinion the expediency of procuring such extracts from the instructions, which have from time to time been given to said Ministers and Agents, as may serve to elucidate this subject.
I have the honor to be &c.

Oliver Wolcott.
The honble. Alexander Hamilton Esqr.Secretary of the Treasury.

